Citation Nr: 0944880	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-37 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Phoenix, Arizona. 

Through a November 2008 statement, the Veteran withdrew 
claims previously on appeal for service connection for 
posttraumatic stress disorder (PTSD), hearing loss and 
tinnitus. Hence, these matters are no longer before the 
Board. 38 C.F.R.               § 20.204 (2009). 

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned, a transcript of which is on file.

Also, in his November 2008 correspondence the Veteran raised 
a new claim for entitlement to service connection for 
depression as secondary diabetes mellitus, and other service-
connected disabilities. This additional claim has not been 
developed and adjudicated by the RO. Accordingly, the matter 
is referred to the RO for initial development and 
consideration.


FINDING OF FACT

The Veteran is not incapable of securing and maintaining 
substantially gainful employment as a consequence of his 
service-connected disabilities. 







CONCLUSION OF LAW

The criteria for an award of a TDIU are not met. 38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from January and May 
2008, the RO notified the Veteran as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The February 2006 Statement of the Case (SOC) 
explained the general criteria to establish entitlement to 
the benefit sought. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letters sent did not comport with the timing of 
notice requirement as they both followed issuance of the July 
2005 rating decision on appeal. However, the Veteran has had 
an opportunity to respond to the relevant VCAA notice in 
advance of the June 2009 Supplemental SOC (SSOC) 
readjudicating the claim. There is no indication of any 
further available evidence or information to be associated 
with the record.                The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist              the Veteran through obtaining VA 
and private outpatient treatment records. 
The Veteran has also undergone several VA examinations. See 
38 C.F.R. §4.1       (for purpose of application of the 
rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). The Veteran has 
provided several personal statements. He has testified during 
an August 2009 Travel Board hearing. Pursuant to discussions 
during the hearing, the case was held open for 30 days to 
afford the Veteran the opportunity to obtain an opinion from 
private physician. The 30 days have passed without further 
correspondence from the Veteran and his representative. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 


Background and Analysis

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). If the claimant 
does not meet the minimum percentage rating requirements of § 
4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards to warrant a TDIU on an extra-
schedular basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. Other factors that receive consideration 
in determining whether a veteran is unemployable include his 
employment history, level of education and vocational 
attainment. See 38 C.F.R. § 4.16(b). See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the 
impact of any nonservice-connected disabilities, or the 
veteran's age, are not factors taken into consideration for 
this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See 
Faust v. West, 13 Vet. App. 342, 355 (2000). See also, VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining substantially gainful 
employment as that "at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides"). 

The Veteran's service-connected disabilities consist of 
diabetes mellitus, type II, evaluated at the 20 percent 
level; diabetic nephropathy, rated at 30 percent; diabetic 
peripheral neuropathy, right lower extremity rated at 10 
percent; diabetic peripheral neuropathy, left lower extremity 
rated at 10 percent; erectile dysfunction associated with 
diabetes mellitus, rated noncompensable; and hypertension, 
evaluated along with service-connected diabetic nephropathy. 
Also service-connected is coronary artery disease, status 
post stent placement, associated with diabetes mellitus, 
rated at 30 percent. 

These disabilities may be considered together to determine 
whether the schedular standards for a TDIU are met, given 
that they originate from a common etiology of diabetes 
mellitus. The combined rating for the Veteran's service-
connected disabilities is of 70 percent, and therefore the 
schedular criteria for entitlement to a TDIU are met. The 
record must further demonstrate the requisite impairment upon 
occupational capacity due to service-connected disability to 
establish entitlement to the benefit sought. 

The Veteran's April 2008 VA Form 21-8940 (Formal Application 
for a TDIU)    sets forth the allegation that diabetes 
mellitus and PTSD were the conditions that prevented him from 
having a substantially gainful occupation. He indicated that        
he was last employed with Boeing Aircraft in May 2006. He had 
no total earned income since that time. The Veteran stated he 
left his last job because of a service-connected disability. 
He indicated he had two years of collegiate level education.

There are extensive private medical records dated since 2001 
pertaining to evaluation and treatment for coronary artery 
disease, hypertension, and other diagnosed cardiovascular 
disorders. 

Personnel records from Boeing Aircraft list the Veteran's 
work history with that company for more than 20 years. 
Medical history records pertain to periodic physical 
evaluations, and monitoring of vision and prescription for 
corrective glasses. 

The Veteran underwent a June 2008 VA Compensation and Pension 
examination for diabetes mellitus. On inquiry into his 
employment status, the Veteran indicated that he had retired 
in June 2006 from his usual occupation as an Aircraft 
Inspector. The stated cause of retirement was eligibility by 
age or duration of work.

A VA general medical examination was completed December 2008. 
The Veteran's claims file was reviewed. The Veteran indicated 
he had worked for Boeing Aircraft until 2006 when that 
company downsized and recommended that he take regular 
retirement with benefits rather than lose his employment. On 
a physical examination it was observed that the onset of 
diabetes was at age 56. The Veteran denied any ketoacidosis 
but had an episode of hypoglycemia one month previously with 
no recurrence. There was no other restriction related to 
diabetes mellitus.          He denied loss of strength, 
visual problems, weakness, anorexia, or nocturia.           

The Veteran's cardiac problem had begun in 2002 when he was 
hospitalized with protracted angina after sustaining a 
cardiac arrest. He was hospitalized again in 2005 for a stent 
placement, and in November 2008 for a nuclear and echo stress 
test. Another stent placement took place in December 2008. 
The Veteran denied angina, dyspnea, fatigue, and dizziness, 
although he had experienced five separate episodes of 
syncope. The cardiac illness was as noted with the sustained 
myocardial infarction and transient congestive failure which 
had since resolved. He was now on medication without side 
effects and denied valvular disease, endocarditis, 
pericarditis, or recurrence of myocardial infarction. There 
had been no valve replacement, coronary bypass, cardiac 
transplantation, or cardiomyopathy. The Veteran stated he had 
experienced hypertension since 1997, and had been on various 
medications with good results and no side effects. 

Following the examination, the diagnosis was diabetes 
mellitus, type II; arteriosclerotic cardiovascular disease 
post stent; essential vascular uncomplicated asymptomatic 
hypertension; and no evidence of peripheral sensory 
neuropathy of both lower extremities. In an addendum to the 
examination report, the VA examiner indicated that an EMG 
study was normal, as was a chest x-ray. The examiner further 
expressed the opinion that the Veteran was employable with 
sedentary activity.

The criteria for assignment of a TDIU have not been met in 
view of the above.    The information regarding employment 
history effectively shows that the Veteran worked up until in 
June 2006, and underwent retirement for reasons entirely 
unrelated to any medical condition. Since then, there is no 
competent evidence that diabetes mellitus, or any condition 
service-connected as associated with the underlying diabetes 
mellitus has left him unable to pursue a gainful occupation. 

In addition, the one medical opinion of record as to 
employment status from the December 2008 VA examiner found 
that the Veteran was employable with sedentary activity. This 
opinion followed a claims folder review, and examination of 
the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion); Boggs 
v. West, 11 Vet. App. 334, 340 (1998). It is further grounded 
in the fact that apart from the diagnosed diabetes mellitus, 
and cardiovascular disorders, there was no other finding of 
current service-connected disability on examination that 
would reasonably be expected to interfere with the capability 
for employment. These diagnosed disorders were each 
considered to be relatively stable and controlled through 
medication, and in the case of cardiovascular disease a 
history of prior stent placement. Notably, there was no 
evidence of peripheral neuropathy of the lower extremities. 
Moreover, while the VA examiner's stated opinion rules out 
some forms of employment, it contemplates that the Veteran is 
still capable of sedentary work and thus does not amount to a 
finding of unemployability.
Accordingly, the Veteran is not shown to be incapable of 
securing and maintaining gainful employment by reason of his 
service-connected disabilities. It follows that the claim for 
a TDIU is being denied. The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


